Case: 18-11933   Date Filed: 01/17/2019   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11933
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:16-cr-14039-JEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DAVID HENDERSON LONGWELL,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 17, 2019)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 18-11933     Date Filed: 01/17/2019    Page: 2 of 4


      David Longwell appeals his 120-month sentence for receipt of child

pornography. He asserts the district court abused its discretion by imposing an

unreasonable sentence and improperly weighing the 18 U.S.C. § 3553(a) factors

because it gave too much weight to the Guidelines and too little weight to his

personal history and characteristics and individualizing his sentence. He further

contends, citing to the Sentencing Commission’s 2012 report 1on federal child

pornography offenses, that arbitrary and excessive Guidelines ranges have resulted

in a lack of uniformity in child pornography sentences. After review, we affirm.

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. §3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. §3553(a)(2).

In imposing a particular sentence, the district court must also consider the nature

and circumstances of the offense, the history and characteristics of the defendant,

the kinds of sentences available, the applicable Guidelines range, the pertinent

policy statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.


      1
         See United States Sentencing Commission, Report to Congress: Federal Child
Pornography Offenses (Dec. 2012).


                                          2
              Case: 18-11933     Date Filed: 01/17/2019    Page: 3 of 4


§ 3553(a)(1), (3)-(7). The party challenging the sentence bears the burden of

showing that it is unreasonable in light of the record and the factors in § 3553(a).

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      In considering the substantive reasonableness of a sentence, we consider the

totality of the circumstances and whether the sentence achieves the sentencing

purposes stated in § 3553(a). United States v. Sarras, 575 F.3d 1191, 1219 (11th

Cir. 2009). The weight given to any specific § 3553(a) factor is committed to the

sound discretion of the district court. United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007). The district court need not specifically address every mitigating

factor raised by the defendant in order for the sentence to be substantively

reasonable. United States v. Snipes, 611 F.3d 855, 873 (11th Cir. 2010).

      The district court did not abuse its discretion in sentencing Longwell to 120

months’ imprisonment because Longwell’s sentence was substantively reasonable.

See Irey, 612 F.3d at 1188-89 (reviewing the reasonableness of a sentence under a

deferential abuse-of-discretion standard). The district court had wide discretion in

its decision to place more weight on certain factors and less on others and noted

the need for just punishment and deterrence justified a sentence of 120 months.

Clay, 483 F.3d at 743. Further, the district court sentenced Longwell to a term

below the advisory Guidelines range and far below the statutory maximum. See

United States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014) (stating a sentence


                                          3
                Case: 18-11933       Date Filed: 01/17/2019       Page: 4 of 4


imposed within the Guidelines range or well below the statutory maximum is

usually reasonable).

       We have previously stated the 2013 Sentencing Commission report,

centering around U.S.S.G. § 2G2.2,2 “does not invalidate § 2G2.2” and a district

court’s use of the guideline does not render a defendant’s sentence substantively

unreasonable. United States v. Cubero, 754 F.3d 888, 899-900 (11th Cir. 2014).

We have also rejected the argument that, based on such report, § 2G2.2 is overly

harsh. See United States v. Carpenter, 803 F.3d 1224, 1235 (11th Cir. 2015).

Thus, the Sentencing Commission report does not make U.S.S.G. § 2G2.2

inapplicable and the statutory scheme remains the same until Congress elects to

change it. The district court did not abuse its discretion in sentencing Longwell to

120 months’ imprisonment for possessing 200 videos plus 1000 images, mostly of

children between the ages of 7 and 14, some of which depicted sadistic or

masochistic conduct. Therefore, we affirm Longwell’s sentence.

       AFFIRMED.



       2
          For the crime of receipt of child pornography, some specific offense characteristics
include: (1) increasing by two levels where “the material involved a prepubescent minor or a
minor who had not attained the age of 12 years,” (2) increasing by four levels where “the offense
involved material that portrays . . . sadistic or masochistic conduct or other depictions of
violence,” (3) increasing by two levels where “the offense involved the use of a computer or an
interactive computer service for the possession, transmission, receipt, or distribution of the
material, or for accessing with intent to view the material,” and (4) increasing by five levels
where the offense involved 600 or more images. U.S.S.G. § 2G2.2.

                                                4